                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 1 of 37
                                                                                        1



13:01:31    1
                                    UNITED STATES DISTRICT COURT
            2                      EASTERN DISTRICT OF LOUISIANA
                *******************************************************************
            3   KEVIN M. QUATREVINGT

            4                                            Docket No. 19-CV-1171
                                                         Section "H"
            5   v.                                       New Orleans, Louisiana
                                                         Friday, August 2, 2019
            6
                JEFF LANDRY, ET AL
            7   *******************************************************************

            8
                          TRANSCRIPT OF PRELIMINARY INJUNCTION PROCEEDINGS
            9              HEARD BEFORE THE HONORABLE JANE TRICHE MILAZZO
                                    UNITED STATES DISTRICT JUDGE
           10

           11
                APPEARANCES:
           12
                THE PLAINTIFF:                     KEVIN M. QUATREVINGT
           13                                      62114 Warrior Road
                                                   Lacombe, LA 70445
           14

           15   FOR THE DEFENDANTS RANDY
                SMITH, ANGELINA COOK AND
           16   DENISE PORTER:                     CITY OF SLIDELL
                                                   BY: THOMAS S. SCHNEIDAU, ESQ.
           17                                      P.O. Box 828
                                                   Slidell, LA 70459
           18
                FOR THE DEFENDANTS JEFF
           19   LANDRY, ATTORNEY GENERAL,
                AND JAMES LeBLANC, LOUISIANA
           20   DEPARTMENT OF CORRECTIONS:         LOUISIANA DEPARTMENT OF JUSTICE
                                                   BY: JEFFERY A WHEELER, ESQ.
           21                                           CHRISTOPHER N. WALTERS, ESQ.
                                                   1885 North Third Street, 2nd Floor
           22                                      Baton Rouge, LA 70804

           23   FOR DEFENDANT DISTRICT
                ATTORNEY WARREN MONTGOMERY:        DISTRICT ATTORNEY'S OFFICE
           24                                      22ND JUDICIAL DISTRICT COURT
                                                   BY: CARY J. MENARD, ESQ.
           25                                      701 N. Columbia Street
                                                   Covington, LA 70433
     Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 2 of 37
                                                                            2



 1

 2
     Official Court Reporter:           Karen A. Ibos, CCR, RPR, CRR, RMR
 3                                      500 Poydras Street, B-275
                                        New Orleans, Louisiana 70130
 4                                      (504) 589-7776

 5

 6
       Proceedings recorded by mechanical stenography, transcript
 7   produced by computer.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 3 of 37
                                                                                          3



            1                               P R O C E E D I N G S

            2                             (FRIDAY, AUGUST 2, 2019)

            3                    (PRELIMINARY INJUNCTION PROCEEDINGS)

            4

            5       (OPEN COURT.)

13:01:32    6               THE DEPUTY CLERK:     Court's in session, you may be seated.

13:01:34    7   This is Civil Action 19-1171, Quatrevingt v. Landry, et al.

13:01:38    8   Counsel, you can make your appearance.

13:01:42    9               MR. SCHNEIDAU:     Your Honor, Thomas Schneidau on behalf of

13:01:43   10   Sheriff Randy Smith, Deputy Angelina Cook, and Sergeant Denise

13:01:47   11   Porter.

13:01:47   12               THE COURT:     Thank you.

13:01:53   13               MR. WHEELER:     Your Honor, Jeffrey Wheeler on behalf of

13:02:23   14   defendants Jeff Landry and the Department of Corrections.

13:02:23   15               MR. WALTERS:     Your Honor, Christopher Walters on behalf

13:02:23   16   of defendant Jeff Landry, Attorney General, and James LeBlanc,

13:02:23   17   Secretary of Public Safety and Corrections.

13:02:23   18               MR. MENARD:     Your Honor, Cary Menard on behalf of

13:02:23   19   District Attorney Warren Montgomery.

13:02:23   20               MR. QUATREVINGT:     Kevin Quatrevingt on behalf of myself.

13:02:23   21               THE COURT:     We are here this afternoon on a motion for

13:02:23   22   preliminary injunction.       I have read the information that was

13:02:24   23   provided.    As you all should be aware, on a preliminary injunction

13:02:30   24   the Court's going to have four things to consider; which is,

13:02:33   25   primarily a substantial likelihood that the plaintiff would prevail
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 4 of 37
                                                                                      4



13:02:38    1   on the merits, a substantial threat that he would suffer

13:02:42    2   irreparable injury if the injunction is not granted, plaintiff's

13:02:46    3   threatened injury outweighs the threatened harm to the party from

13:02:50    4   whom he seeks to enjoin, and finally, granting a preliminary

13:02:54    5   injunction will not disserve the public interest.

13:02:57    6             I think, very frankly, this hearing should be focused on

13:03:01    7   whether or not plaintiff is able -- there's a substantial

13:03:05    8   likelihood that he would prevail on the merits, I think that's the

13:03:10    9   primary focus that this court is interested in at this point.

13:03:13   10             And I will be -- I would like to have some argument

13:03:19   11   before we proceed.     So, Mr. Quatrevingt, if you could come up, I

13:03:22   12   have some questions I would like to ask you.

13:03:42   13             Mr. Quatrevingt, I've looked at your filings, I looked at

13:03:46   14   the order and reasons from the judge in the 22nd JDC, the first

13:03:55   15   that had written reasons, and then the minute entry on the second.

13:03:59   16   And my question for you is, what constitutional right do you claim

13:04:02   17   is being violated?     I've also read the First Circuit opinion.

13:04:09   18             Just so everyone knows, I've kind of got the lay of the

13:04:12   19   land.   I am not sure the First Circuit opinion says what everyone

13:04:16   20   says it says; I am not sure that the motion to quash the indictment

13:04:19   21   says what you say it says.     So my question to you is, what

13:04:22   22   constitutional right is being violated?

13:04:24   23             MR. QUATREVINGT:     Your Honor, without having my notes,

13:04:26   24   just off the cuff --

13:04:28   25             THE COURT:    You can get your notes.
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 5 of 37
                                                                                          5



13:04:30    1              MR. QUATREVINGT:     I think I'll be all right for now.

13:04:32    2              THE COURT:   Okay.

13:04:33    3              MR. QUATREVINGT:     I would say at least the Second and

13:04:37    4   Fifth Amendment, I believe it's the Second Amendment right to due

13:04:40    5   process.   The Louisiana legislature laid out a specific process for

13:04:46    6   labelling someone a sex offender, determining someone is a sex

13:04:50    7   offender, labelling a person a sex offender, and all of the

13:04:54    8   subsequent actions pursuant to that.       They also lay out a process

13:04:57    9   for challenging that, and I think there's some disagreement on

13:04:59   10   whether or not I complied with that process pursuant to law.         It

13:05:04   11   gets very in-depth at that point because one law points to another

13:05:08   12   law points to another law.      But I complied with that due process

13:05:11   13   and had a decision by another judge that affirms that.

13:05:15   14              Additionally, the Fifth Amendment --

13:05:18   15              THE COURT:   Wait.    Let's back up.    Are you telling me you

13:05:21   16   did register?   Because the First Circuit there was a grant of an

13:05:27   17   exception saying you had a time limit within which to challenge the

13:05:32   18   method of registration, what you had to do, and that time limit had

13:05:37   19   passed.

13:05:38   20              MR. QUATREVINGT:     Right.   And, your Honor, I would argue

13:05:39   21   that an analysis of the law, as well as what the defendants

13:05:43   22   actually submitted to me and what is written in the law that they

13:05:46   23   cited in the notice only indicates the ability to appeal, to

13:05:52   24   challenge the time frame of registration, how long you register and

13:05:57   25   the frequency of in-person verification.       The paperwork they send,
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 6 of 37
                                                                                       6



13:06:00    1   the law as written in the statute does not indicate any ability to

13:06:04    2   challenge the actual requirement to register.

13:06:09    3               And that is I think is where we diverge in our beliefs.

13:06:13    4   My belief is that the law was written to say you have to be a sex

13:06:17    5   offender.    When you are a sex offender, the department then can

13:06:21    6   say, okay.    This is how long you're going to be a sex offender and

13:06:24    7   this is how often you're going to come see us as a sex offender.

13:06:29    8   And nothing they've given indicates that I can challenge anything

13:06:32    9   outside of that scope.

13:06:34   10               So I would argue that it lacks due process at best

13:06:38   11   because it fails to notify me that that appeal that is being

13:06:42   12   offered is all encompassing of all sex offender requirements, not

13:06:46   13   just the two that it specifies.

13:06:50   14               THE COURT:   So your argument, if I understand it, is that

13:06:52   15   the notice you received -- is that the notice you received in

13:06:55   16   military court --

13:06:56   17               MR. QUATREVINGT:   No, ma'am.

13:06:57   18               THE COURT:   -- or the notice you received from the state?

13:06:58   19               MR. QUATREVINGT:   From the state.

13:07:00   20               THE COURT:   -- did not comply with requirements of due

13:07:03   21   process; that is, it didn't tell you the circumstances under which

13:07:08   22   you would have to register?

13:07:10   23               MR. QUATREVINGT:   Well, your Honor, bordering on

13:07:13   24   relitigating matters that were raised already in court, which I

13:07:18   25   don't want to do, but understandably you're in charge, those
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 7 of 37
                                                                                            7



13:07:20    1   matters were brought up that that notice wasn't sufficient, that

13:07:23    2   notice didn't cover all of that.      But, yes, that would be my

13:07:26    3   argument.     For the state's -- or the defendants' in general

13:07:30    4   assertion that that letter is what gave me one year to challenge

13:07:34    5   everything in sex offender law, when the letter specifies that you

13:07:38    6   may challenge time frame and frequency.       It spells it out, as does

13:07:43    7   the Revised Statute 542.1.3.     Specifies the department may, or I

13:07:51    8   think it's shall determine the time frame and frequency and that

13:07:53    9   you have one year to challenge those.       But I think the defendants

13:07:58   10   are erring in that they're expanding that to be controlling of all

13:08:01   11   sex offender requirements.

13:08:02   12               And I think the legislature specified who would have to

13:08:06   13   register; and in regards to military, federal, and out of state and

13:08:09   14   foreign convictions, they specify equivalent offense.         And we went

13:08:13   15   through a three year, eight-month process of reviewing my military

13:08:17   16   conviction and determining -- a judge determined that it was not

13:08:20   17   equivalent.     So the requirement that it be equivalent before they

13:08:25   18   can make the decision of how long and how often isn't met.

13:08:31   19               Additionally, your Honor, in regards to the Fifth

13:08:34   20   Amendment about violation, double jeopardy.        Federal courts, as

13:08:41   21   well as state courts, have held that double jeopardy is not just,

13:08:46   22   you know, plain old double jeopardy, it encompasses res judicata,

13:08:50   23   it encompasses collateral estoppel.      And that would be my argument

13:08:55   24   is that Judge Coady in 2014 made it a finding of fact that the

13:08:58   25   military conviction is not equivalent.       And that was not
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 8 of 37
                                                                                          8



13:09:01    1   challenged.   It was well aware, the state was well aware; they

13:09:05    2   objected in the courtroom and then they just said, no, we're not

13:09:09    3   going any further.      At that point that matter should have become

13:09:12    4   final, that determination by Judge Coady that the military offense

13:09:16    5   is not a sex offense, it's not equivalent to a sex offense should

13:09:22    6   become final, it should be final.        It should be subject to --

13:09:25    7              THE COURT:    Why is this affected by the ongoing

13:09:28    8   requirement to register though?

13:09:33    9              MR. QUATREVINGT:       Your Honor, the requirement to register

13:09:36   10   is based on the predicate offense being equivalent.

13:09:40   11              THE COURT:    Right.

13:09:41   12              MR. QUATREVINGT:       And a judge has determined it's not

13:09:43   13   equivalent to finality.      It has been finally determined my military

13:09:47   14   conviction is not equivalent to a sex offense.        So every statute

13:09:50   15   that starts off with a person subject to this chapter, that person

13:09:55   16   has to be subject to the chapter, either through a state sex

13:09:58   17   offense or equivalent sex offense.        I mean, absent the defendants

13:10:05   18   citing another offense other than the military offense which has

13:10:08   19   been determined not equivalent, then I would suggest that there is

13:10:12   20   no other sex offense.

13:10:14   21              So when we breakdown the whole statute, the whole

13:10:17   22   chapter, we get to the very tip top of it that says a person

13:10:22   23   subject to this chapter, and we look at the definitions of people

13:10:28   24   subject to the chapter, it all requires equivalents and that's been

13:10:31   25   decided.
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 9 of 37
                                                                                             9



13:10:32    1               THE COURT:   All right.     I need to now go back to the

13:10:35    2   first question I asked, what is the constitutional right?

13:10:40    3               MR. QUATREVINGT:      I'm sorry?

13:10:41    4               THE COURT:   What is the constitutional right that's being

13:10:44    5   violated?    You don't need to give me an amendment number.

13:10:47    6               MR. QUATREVINGT:      The right to due process and the -- I

13:10:49    7   hesitate to call it a right to -- I guess a right to be free from

13:10:55    8   double jeopardy via collateral estoppel.           As well as the right to

13:11:01    9   be free from sex offender obligation, which is a right upheld by

13:11:04   10   the Fifth Circuit in Meza v. Livingston.

13:11:09   11               THE COURT:   Okay.     Thank you.

13:11:11   12               MR. QUATREVINGT:      May I take a seat, your Honor?

13:11:13   13               THE COURT:   Yes.     Mr. Schneidau.

13:11:18   14               MR. SCHNEIDAU:      May it please the court, Thomas Schneidau

13:11:23   15   on behalf of Sheriff Randy Smith, Deputy Angelina Cook, and

13:11:27   16   Sergeant Denise Porter.

13:11:29   17               Your Honor, if I could just briefly respond to those two

13:11:31   18   constitutional issues raised.        And if I could, just as a procedural

13:11:36   19   matter, I provided your Honor with a copy of the exhibits that we

13:11:38   20   had attached to our motion to dismiss, which I believe, your Honor,

13:11:42   21   is all just public records and not in dispute.           And I would like to

13:11:45   22   go ahead and offer, file, and introduce those into evidence.

13:11:49   23               THE COURT:   Any objection?

13:11:50   24               MR. QUATREVINGT:      No, your Honor.

13:11:51   25               THE COURT:   Let it be admitted.
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 10 of 37
                                                                                       10



13:11:52    1               MR. SCHNEIDAU:   And, your Honor, with respect to due

13:11:54    2   process, I refer you, please, to Exhibit G; and therein you will

13:12:01    3   find a Notice of Release/Acknowledgment of Convicted Sex Offender

13:12:06    4   Registration Requirements.      You'll see at the bottom of that page,

13:12:10    5   your Honor, that Mr. Quatrevingt signed there, and there are

13:12:14    6   certain disclosures contained therein and certain acknowledgments.

13:12:17    7   And among those acknowledgments, and this is back in 2006, was the

13:12:21    8   requirement to register as a sex offender for the state that he is

13:12:25    9   in.     So the plea now that somehow he was unaware or didn't have

13:12:30   10   notice that he was required to register as a sex offender defies

13:12:37   11   belief really.     And this is in 2006.

13:12:39   12               And you'll note, too, that the issue that we're talking

13:12:42   13   about with the first quash of the criminal indictment occurred in

13:12:47   14   2014, I believe.     So we have eight years in-between, and I don't

13:12:52   15   think it's in dispute that Mr. Quatrevingt did plead guilty at one

13:12:56   16   point for failure to register, which is also contained in the

13:12:59   17   documents provided.      And also that I don't think it's in dispute

13:13:05   18   between the parties, I'd ask Mr. Quatrevingt if he would stipulate,

13:13:11   19   if your Honor so pleases, that he has appeared to register in the

13:13:13   20   past.

13:13:13   21               THE COURT:   Uh-huh.

13:13:15   22               MR. SCHNEIDAU:   Both in St. Tammany Parish and in

13:13:18   23   Tangipahoa Parish from what I understand.

13:13:21   24               So that's the due process question, your Honor.

13:13:23   25               And I know you've read the First Circuit opinion, and
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 11 of 37
                                                                                           11



13:13:28    1   quite frankly, there's a collision coming at the First Circuit in

13:13:31    2   Louisiana because now we've got the civil case in which the Court

13:13:35    3   ruled, as I read it, that the time period is a preemptive period

13:13:40    4   and that time has run.     And then secondly, now we have the appeal

13:13:43    5   of the latest quashing of the criminal indictment.         So the First

13:13:47    6   Circuit is going to have to deal with those issues.

13:13:50    7              And as to double jeopardy, I don't really feel it's the

13:13:54    8   sheriff's issue to talk about.      We don't prosecute anybody.       So the

13:13:58    9   issue of double jeopardy...

13:14:00   10              But I would say this, I believe, and I just thought of it

13:14:03   11   today on the drive over here, I know there is a recent Supreme

13:14:08   12   Court opinion that came out reaffirming the doctrine of the two

13:14:10   13   sovereigns, okay.    And so let's just assume for the sake of

13:14:14   14   argument that it's not a criminal violation under Louisiana law for

13:14:21   15   Mr. Quatrevingt not to register.      But we still have SORNA out

13:14:25   16   there, which is a federal law which provides its own penalties for

13:14:28   17   failure to register.     And the whole registration system as set up

13:14:31   18   by the federal government is through the local authorities.           So

13:14:35   19   that comes down to the sheriff.

13:14:36   20              So the sheriff's role really is to take the list that's

13:14:40   21   provided to them by the state and to not add or subtract to the

13:14:45   22   list or make its own independent decisions but just to follow what

13:14:49   23   the state is providing through the state's own obligations under

13:14:54   24   federal law.   And for the state to receive those funds, it's got to

13:14:57   25   be in compliance.
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 12 of 37
                                                                                         12



13:14:58    1               So I would submit to the Court that even if the argument

13:15:05    2   could be made, which we certainly don't concede that

13:15:08    3   Mr. Quatrevingt is not required under state law to register,

13:15:11    4   there's still the issue whether under federal law he is required to

13:15:15    5   register.    And Judge Coady I don't think is deciding an issue of

13:15:21    6   federal criminal law in that lawsuit.       Two sovereigns, it occurs to

13:15:27    7   me that the federal government could bring an action for failure to

13:15:32    8   register.

13:15:33    9               THE COURT:   But it would be the federal government.

13:15:35   10               MR. SCHNEIDAU:   It would.    But in order to have that, in

13:15:38   11   order to know the sheriff would need to continue to fulfill his

13:15:41   12   obligations, because the federal government is not the one doing

13:15:44   13   that.   It's up to the states and the local governments through the

13:15:47   14   sheriffs to implement that system.       So the federal government could

13:15:52   15   never bring those charges if it didn't have any mechanism by which

13:15:55   16   to know, hey, who is not in compliance?

13:15:58   17               So I would submit to you -- and, your Honor, too, I know

13:16:02   18   we said we may call a witness today, but with certain stipulations,

13:16:07   19   we're satisfied to submit this on the brief and go over those

13:16:11   20   stipulations, perhaps, in a moment.

13:16:15   21               But I would submit to you based on the documents that we

13:16:19   22   have, the substantial likelihood question -- and I would also --

13:16:26   23   counsel's in favor of not granting the preliminary injunction.

13:16:29   24               And let me also point out just a couple of things.        When

13:16:32   25   the criminal court in 2014, I believe it was, the first quashing of
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 13 of 37
                                                                                         13



13:16:38    1   the indictment, quashed the indictment, the request was made by

13:16:42    2   Mr. Quatrevingt as reflected in the records to require that his

13:16:45    3   name be taken off of the registration system.         What does the court

13:16:48    4   say?   It's a criminal court, we don't have jurisdiction to do this.

13:16:51    5   That's a civil matter that needs to be processed through a civil

13:16:56    6   lawsuit.   So we've got the court that quashed the indictment saying

13:17:02    7   I cannot do that.    This is not part of what I am ruling today.

13:17:08    8              And so then we've got the issue where Mr. Quatrevingt

13:17:11    9   filed a civil lawsuit, first in the 22nd, got I think an improper

13:17:18   10   venue exception, went up, and then ultimately through the 19th JDC,

13:17:24   11   and then we have the ruling on peremption.

13:17:27   12              So again, back to the due process argument.         The process

13:17:30   13   has always been there.

13:17:32   14              Back in 2010 when Mr. Quatrevingt received this letter,

13:17:36   15   and I believe that's referenced in the documents provided D, the

13:17:50   16   April 22nd, 2010 letter.     I mean, there was notice given, hey, if

13:17:54   17   you want to challenge this.      You know, why suddenly four years

13:17:58   18   later does this become an issue.      And really eight years from the

13:18:02   19   conviction.

13:18:03   20              So that's the position the sheriff -- and, your Honor, if

13:18:09   21   I could just perhaps --

13:18:11   22              THE COURT:   It does become problematic, I think you can

13:18:19   23   agree with me, because what we have is a situation what you told me

13:18:23   24   is a judge has said this is not an offense for which registration

13:18:33   25   is covered under the statute, so I will quash the indictment; but
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 14 of 37
                                                                                          14



13:18:40    1   it's too late to challenge the mechanism with which he has to

13:18:44    2   register, but --

13:18:47    3              I guess the question is, where does this take us?          I

13:18:50    4   mean, is it constitutional to continually arrest him for activity

13:18:53    5   that a judge has previously said is not a problem.

13:18:57    6              MR. SCHNEIDAU:    Well, there's two steps in that process.

13:19:01    7              THE COURT:   I think it's a bit of the conversation we had

13:19:05    8   the other day.

13:19:05    9              MR. SCHNEIDAU:    I think everyone here will gladly admit

13:19:08   10   that this is kind of a novel issue.       I don't think there's any

13:19:11   11   dispute about that.     The procedural happenings that brought us to

13:19:15   12   this point are something that I've not seen in my almost ten years

13:19:19   13   of practice.

13:19:21   14              THE COURT:   Well, I have more than ten under my belt and

13:19:23   15   this is new for me, too.

13:19:25   16              MR. SCHNEIDAU:    Yes, your Honor.

13:19:27   17              THE COURT:   Just so you know.

13:19:28   18              MR. SCHNEIDAU:    I understand.    And what we'd submit

13:19:30   19   again, just back to the question of substantial likelihood on the

13:19:34   20   merits as against the sheriff, because that's really what the

13:19:37   21   motion is here today.     If Mr. Quatrevingt will stipulate that the

13:19:41   22   sheriff does not create this list, and there's plenty of authority

13:19:46   23   that we cited in our motion to dismiss that on the Monell claims,

13:19:50   24   the official capacity liability of the sheriff, it's got to be your

13:19:54   25   policy that you're enacting.      This is something that's baned upon
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 15 of 37
                                                                                               15



13:19:59    1   us from the state.      It's a list that we received --

13:20:02    2              THE COURT:    I understand that, but I don't think you

13:20:04    3   answered my question yet --

13:20:05    4              MR. SCHNEIDAU:    Please.

13:20:06    5              THE COURT:    -- which is, is it constitutional for the

13:20:09    6   sheriff to continue arresting a person for an offense that a judge

13:20:13    7   said can't be indicted on?      I mean, I just think it's --

13:20:22    8              MR. SCHNEIDAU:    And I understand --

13:20:24    9              THE COURT:    I've been grappling with this because what we

13:20:31   10   have found are cases where it is appropriate to enjoin the sheriff,

13:20:36   11   but those were generally in the civil rights movement context where

13:20:42   12   people were arresting people for things that clearly were not

13:20:50   13   crimes, oh, gosh, segregating schools and that sort of thing.             So

13:20:57   14   some of the cases that we've seen and that have been reported are

13:21:00   15   those that occurred during the midst of some of those civil rights

13:21:05   16   movements where law enforcement was working, frankly, hand-in-hand

13:21:09   17   to suppress the enactment of certain laws.

13:21:12   18              MR. SCHNEIDAU:    Sure.

13:21:13   19              THE COURT:    This is not that.

13:21:14   20              MR. SCHNEIDAU:    Sure.

13:21:15   21              THE COURT:    And so it's a little bit different.          But I am

13:21:18   22   just asking you if you can help me, because I am trying to

13:21:21   23   formulate.

13:21:21   24              MR. SCHNEIDAU:    Sure.     So if I can go through a two-step

13:21:24   25   process.     I would say in prior to the arrest made there has to be a
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 16 of 37
                                                                                        16



13:21:28    1   finding of noncompliance, so the sheriff's first obligation is to

13:21:31    2   make sure that there is compliance, that those who are listed on

13:21:34    3   the list that they received are actually showing up, and I believe

13:21:37    4   Mr. Quatrevingt's case would be once every six months, and that

13:21:41    5   they're going to verify the address and all of the data that he is

13:21:43    6   reporting.

13:21:46    7              So would it be unconstitutional for the sheriff to

13:21:49    8   continue to do that?     I say clearly not.     And so one of the reasons

13:21:54    9   is just what I stated, it's also a violation under federal law not

13:21:58   10   to register.   So as to the first issue, and specifically addressing

13:22:02   11   due process and double jeopardy, again, the process that is due,

13:22:07   12   that's the real kind of question there --

13:22:10   13              THE COURT:   Right.

13:22:10   14              MR. SCHNEIDAU:    -- that's the heart of the issue, and I

13:22:14   15   think that -- the courts, the federal courts under the

13:22:18   16   Anti-Injunction Act and Younger abstention have to give great

13:22:25   17   deference, generally speaking, to the state courts.         And this is a

13:22:27   18   matter that's making its way through the state courts, and the

13:22:30   19   state courts are going to have an opportunity to address and

13:22:34   20   Mr. Quatrevingt's going to be able to go to the First Circuit when

13:22:38   21   it takes up this matter and make his arguments and brief the issue.

13:22:41   22              So, no, I don't think it's unconstitutional for the

13:22:47   23   sheriff at this point in the proceedings to continue to require

13:22:52   24   compliance because there is process in place, it is the process

13:22:56   25   that's due, and there's no showing of some sort of extraordinary
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 17 of 37
                                                                                         17



13:23:01    1   circumstances where the state court is simply abdicating its

13:23:07    2   responsibilities.

13:23:07    3              And I think, you know, I understand that the DA has a

13:23:10    4   motion to stay these proceedings, and I think that's one of the

13:23:14    5   reasons is because this process that we have is making its way

13:23:18    6   through the state courts --

13:23:21    7              THE COURT:   And I will tell you, I think that's likely

13:23:25    8   where it belongs, you know.      I am not rendering anything, but the

13:23:30    9   state needs to give us some direction in this whether or not this

13:23:39   10   is a violation for this man.      But I guess --

13:23:42   11              And I understand that what you're telling me is that

13:23:46   12   there is also this federal obligation, but I don't think he has

13:23:51   13   been charged with federal offense for failure to register, has he.

13:23:56   14              MR. SCHNEIDAU:    Not to my knowledge, your Honor.

13:23:58   15              And let me also just put out a hypothetical here because

13:24:01   16   it very well could happen if the court were to say, Sheriff Smith,

13:24:05   17   stop enforcing this law, don't arrest Mr. Quatrevingt, don't

13:24:09   18   require compliance.     So what if Mr. Quatrevingt crossed the state

13:24:15   19   lines and heads into Picayune, Mississippi?        What then?    What

13:24:19   20   happens then at the state level in Mississippi?         Nothing that's

13:24:23   21   done here in terms of preventing the sheriff --

13:24:25   22              THE COURT:   Well, that's not before me and so --

13:24:28   23              MR. SCHNEIDAU:    It's not before us --

13:24:30   24              THE COURT:   Nobody has asked for a nationwide injunction.

13:24:33   25              MR. SCHNEIDAU:    But it represents --
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 18 of 37
                                                                                            18



13:24:35    1              THE COURT:     That's not before me.

13:24:36    2              MR. SCHNEIDAU:     It represents the complexities of the

13:24:37    3   issues that are before the court I think.

13:24:39    4              THE COURT:     I understand.

13:24:40    5              MR. SCHNEIDAU:     So I think if we're talking about

13:24:43    6   specifically at this juncture for preliminary injunction, what is

13:24:47    7   the status quo?    If this were an instance where Mr. Quatrevingt for

13:24:51    8   the first time was required to register and he had never in the

13:24:54    9   past 12 years, 13 years ever registered before, well, maybe there

13:25:00   10   would be some more traction to that argument.         But here the status

13:25:04   11   quo is that he has registered, with a few exceptions where he's

13:25:08   12   failed to and has been prosecuted.

13:25:10   13              But if we want to talk about maintaining the status quo

13:25:13   14   throughout these proceedings, the status quo is registration

13:25:17   15   continues, compliance is required until we have a definitive ruling

13:25:21   16   from the courts.

13:25:22   17              THE COURT:     Thank you.

13:25:23   18              MR. SCHNEIDAU:     Thank you, your Honor.

13:25:29   19              THE COURT:     Mr. Wheeler, do you have anything to say, or

13:25:31   20   Mr. Walters, somebody?

13:25:34   21              MR. WHEELER:     Mr. Walters.   I defer to Mr. Walters, your

13:25:41   22   Honor.

13:25:45   23              MR. WALTERS:     Your Honor, I would just like to address I

13:25:51   24   believe it's two points that were raised by the plaintiff.            The

13:25:54   25   first as to the due process arguments.       I know the Sheriff's
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 19 of 37
                                                                                          19



13:25:57    1   attorney has already somewhat addressed those, but the sex offender

13:26:03    2   registration statutes in Louisiana provide ample due process, they

13:26:08    3   provide notice, they provide a hearing, they provide a method and

13:26:14    4   forum for appeal and adjudication or judicial review of those

13:26:19    5   determinations.

13:26:20    6              And with respect to what is being determined, the bureau

13:26:26    7   that makes the determination according to Louisiana Revised Statute

13:26:30    8   15:542, the bureau makes -- not only makes the determination as to

13:26:38    9   whether or not the out-of-state conviction is equivalent to a

13:26:43   10   Louisiana conviction for sex offense, but then also as to the time

13:26:48   11   requirements as mandated by the statute.        So to that extent, that

13:26:54   12   determination has already been made by the bureau, Mr. Quatrevingt

13:26:57   13   had one year to contest that and he did not do so.

13:27:02   14              Furthermore, Louisiana Revised Statute 15:542(F)(1)

13:27:09   15   states that the sex offender registration notification requirements

13:27:12   16   are mandatory and shall not be waived or suspended by any court.

13:27:18   17   What we would read that to mean is that the criminal court judge

13:27:24   18   and the criminal court decisions, he had no authority to make that

13:27:30   19   determination that he was not a sex offender because that

13:27:34   20   determination is made by the bureau.       And if it is to be

13:27:37   21   challenged, it's to be challenged in accordance with the statutory

13:27:41   22   scheme that's provided under Louisiana law.

13:27:43   23              So to the extent that the criminal court judge did make

13:27:47   24   such a determination, we would argue that that determination is

13:27:51   25   more of a one-off or I guess a novelty, if you will, in terms of
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 20 of 37
                                                                                         20



13:28:03    1   inspirator effect as to the situation here, that he would not be

13:28:09    2   able to definitively make that determination that Mr. Quatrevingt

13:28:14    3   is not required to register.      And the statute for failure to

13:28:20    4   register is specifically about whether or not the registration is

13:28:24    5   being done in conformance with the Louisiana statutes as identified

13:28:31    6   by the bureau for this particular individual.

13:28:39    7              So with respect to due process, he has already received

13:28:42    8   due process, and, in fact, received multitude of due processes of

13:28:48    9   the same issue as your Honor noted has already been litigated in

13:28:52   10   state court in a civil suit in which the Louisiana First Circuit

13:28:56   11   found that the criminal court decision, the prior 2014 criminal

13:29:02   12   court decision had no effect on the requirement that

13:29:05   13   Mr. Quatrevingt register, nor could it because of the statutory

13:29:11   14   scheme and the way that it is set up.

13:29:15   15              With that in mind, the only, I guess, additional piece we

13:29:21   16   would offer is just in terms of the criminal court's judgments in

13:29:27   17   these two criminal cases and the extent of the effect of those

13:29:33   18   criminal court decisions.      And especially in terms of --

13:29:37   19              THE COURT:     Right, right.

13:29:40   20              MR. WALTERS:     -- the specific facts and the specific

13:29:43   21   evidence put forward, you know, is necessarily tailored to each

13:29:48   22   particular criminal offense or charge that's raised.          And so while

13:29:53   23   the elements may be similar, we would argue that a quashing of a

13:29:58   24   prior indictment for failure to register would not preclude future

13:30:06   25   charges based upon a future failure to register.         They simply just
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 21 of 37
                                                                                           21



13:30:11    1   wouldn't be able to charge him again for that violation.

13:30:17    2              And with that, if you don't have any other questions,

13:30:20    3   I'll sit back down.

13:30:22    4              THE COURT:    Uh-uh.     Mr. Menard, anything?

13:30:29    5              MR. MENARD:    No, your Honor, unless you have questions,

13:30:31    6   we have nothing to add.

13:30:32    7              THE COURT:    Okay.     Thank you.   I think you indicated that

13:30:34    8   you thought there would be some stipulations.         Have you discussed

13:30:37    9   that with Mr. Quatrevingt?

13:30:39   10              MR. SCHNEIDAU:     I have not had a chance, your Honor.

13:30:41   11              THE COURT:    Why don't you just go ahead and take a few

13:30:43   12   minutes and do that.

13:30:44   13              MR. QUATREVINGT:       Your Honor, if I may, before we go that

13:30:46   14   route, may I have like a minute to respond to what was said?

13:30:50   15              THE COURT:    Sure.

13:30:52   16              MR. QUATREVINGT:       May I approach the podium?

13:30:54   17              THE COURT:    Actually, I need you to approach it.

13:30:57   18              MR. QUATREVINGT:       Yes, ma'am.

13:31:04   19              So very quickly, in addressing some of the things stated.

13:31:07   20   The notice via military notice, I believe that's at G in the

13:31:20   21   defendants' submissions, and that's not the notice I am referring

13:31:28   22   to when I argue lack of notice, I am referring to the notice when

13:31:31   23   the department sent in 2010, an increase in tier, and the notice

13:31:36   24   stated that I am allowed one year to appeal the two decisions.

13:31:40   25   That's the notice I am referring to --
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 22 of 37
                                                                                            22



13:31:43    1               THE COURT:   Where is that?

13:31:45    2               MR. QUATREVINGT:    -- that is inappropriate.      That is at

13:31:48    3   D, your Honor.     That's the notice I am referring to when I say

13:31:58    4   notice was lacking.

13:31:59    5               And there were several -- I think the defendant submitted

13:32:03    6   the actual motion to quash that we filed.        There were several

13:32:06    7   arguments submitted in that quash asserting due process violations

13:32:10    8   just based on the letter and the delivery of the letter and the

13:32:13    9   substance of the letter.       Those were never heard because they were

13:32:16   10   made moot by the judge's decision that sex offender laws don't

13:32:19   11   apply.     So I never even got to litigate those matters.

13:32:22   12               And that's another subset of the due process that there

13:32:28   13   were probably seven arguments that I never got to argue because the

13:32:31   14   judge decided we don't need to hear all of these, you don't have an

13:32:34   15   obligation to register, and he threw out the case.

13:32:37   16               THE COURT:   But didn't you, Mr. Quatrevingt, wasn't this

13:32:41   17   part of your declaratory judgment that was ultimately filed in the

13:32:45   18   22nd and then transferred to Baton Rouge and then through the First

13:32:50   19   Circuit where the exception was filed?

13:32:52   20               MR. QUATREVINGT:    Where the exception -- oh, the state's

13:32:55   21   exception?

13:32:56   22               THE COURT:   The exception, the peremptory exception that

13:33:01   23   was when the First Circuit said it wasn't timely.

13:33:03   24               MR. QUATREVINGT:    Right.    And, your Honor, what I would

13:33:04   25   argue --
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 23 of 37
                                                                                           23



13:33:06    1              THE COURT:   Wasn't this the substance of that motion?

13:33:10    2   This letter?

13:33:11    3              MR. QUATREVINGT:      No, ma'am.

13:33:12    4              THE COURT:   It was not?

13:33:13    5              MR. QUATREVINGT:      I don't believe so, no.    That wasn't my

13:33:15    6   intent.   No, my intent was that I at that point had a judgment

13:33:19    7   determining that I was not subject to the sex offender laws.

13:33:23    8              And I think that's another divergence we have is that the

13:33:27    9   defendants continuously through all of these litigations have held

13:33:31   10   that a quash doesn't do away with sex offender registration

13:33:36   11   requirements, and I agree with that, your Honor.         I agree a quash

13:33:39   12   quashes an indictment.

13:33:40   13              THE COURT:   Right.

13:33:41   14              MR. QUATREVINGT:      It's not that that I am asserting does

13:33:43   15   away with the requirement to register.        It's the judge's

13:33:47   16   determination in that quash.       The quash is just the action taken --

13:33:51   17              THE COURT:   I understand.

13:33:52   18              MR. QUATREVINGT:      -- based on the judicial determination

13:33:53   19   that this is not equivalent to a sex offense, and our law requires

13:33:57   20   it to be equivalent to a sex offense.

13:34:00   21              THE COURT:   But isn't that now working its way through

13:34:02   22   the First Circuit?

13:34:03   23              MR. QUATREVINGT:      I would suggest it's not, your Honor.

13:34:06   24   2014 that decision came down and that was not appealed.

13:34:09   25              THE COURT:   I know, but weren't you recently indicted for
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 24 of 37
                                                                                            24



13:34:12    1   the same offense --

13:34:13    2              MR. QUATREVINGT:    Yes, ma'am.

13:34:14    3              THE COURT:   -- just different timeline --

13:34:15    4              MR. QUATREVINGT:    Yes, ma'am.

13:34:16    5              THE COURT:   -- and the judge again quashed the

13:34:21    6   indictment?

13:34:22    7              MR. QUATREVINGT:    Yes, ma'am.

13:34:22    8              THE COURT:   And that's working its way through the First

13:34:25    9   Circuit, is it not?

13:34:25   10              MR. QUATREVINGT:    That's going through the First Circuit.

13:34:27   11   And it's currently not stayed, just put on the record.          The state

13:34:30   12   did move to stay it and the judge denied that stay.         I haven't been

13:34:34   13   noticed of anything else from the First Circuit yet, so that's --

13:34:37   14              THE COURT:   Move to stay --

13:34:38   15              MR. QUATREVINGT:    Move to stay the judgment of quashing.

13:34:41   16              THE COURT:   Oh, okay.    All right.    Because it's on appeal

13:34:44   17   to the First Circuit?

13:34:45   18              MR. QUATREVINGT:    Right.     Yes, ma'am.

13:34:46   19              THE COURT:   But that was denied?

13:34:47   20              MR. QUATREVINGT:    That was denied yes, ma'am.

13:34:49   21              THE COURT:   All right.      And so I guess where I am at this

13:34:53   22   point is, this is working its way through the circuit, why would I

13:34:57   23   interject myself right in the middle of it?

13:34:59   24              MR. QUATREVINGT:    Well, your Honor, I would say the facts

13:35:02   25   that I am asserting are not working their way to the First Circuit,
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 25 of 37
                                                                                            25



13:35:05    1   they're not going through the First Circuit.        The state's going to

13:35:06    2   try, but the 2014 decision is final, it's been final.          I have a

13:35:11    3   certification from that I can provide you from the clerk of court

13:35:13    4   that they never filed anything in that.        So that 2014 decision is

13:35:17    5   not even going before the First Circuit.

13:35:20    6               And so purely based on what I've read in the law, they

13:35:25    7   can't change it.    I mean --

13:35:28    8               THE COURT:   No, that's -- I understand, I understand that

13:35:31    9   that's a final judgment as of 2014 --

13:35:38   10               MR. QUATREVINGT:    Right.

13:35:39   11               THE COURT:   -- when the indictment was quashed.          And

13:35:43   12   that's done, that criminal proceeding is over, that's a final

13:35:47   13   judgment.

13:35:48   14               MR. QUATREVINGT:    Right.   And I hate to correct you, I

13:35:50   15   just want to make sure I'm getting my point across.         You said

13:35:54   16   that's a quash, but that's not what I am basing it on.          I'm basing

13:35:56   17   it on that's when the judge made a decision or determination.

13:36:01   18               THE COURT:   A finding.

13:36:02   19               MR. QUATREVINGT:    Right.   I just wanted to make sure I

13:36:03   20   was clear.

13:36:04   21               THE COURT:   I understand you're saying the judge quashed

13:36:06   22   the indictment on this certain basis, and as a result, that's

13:36:09   23   final.

13:36:09   24               MR. QUATREVINGT:    Yes, ma'am.   That would be my

13:36:14   25   assertion.
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 26 of 37
                                                                                         26



13:36:14    1               May I continue?

13:36:16    2               THE COURT:   Sure.

13:36:16    3               MR. QUATREVINGT:     The notice from the military that the

13:36:20    4   defendant submitted at G, I would just like to point out when

13:36:22    5   you're reviewing that that there are two specific boxes; one is a

13:36:28    6   sexual offense, the other is sexual offenses, and neither one of

13:36:31    7   them is checked.     They specifically excluded my conviction as a sex

13:36:35    8   offense.

13:36:36    9               I would also like to point out that this is a

13:36:39   10   correctional document, not a document from the court, for what it's

13:36:42   11   worth.     I don't think this should be viewed as an order from a

13:36:47   12   court to register as a sex offender.       It's purely a procedural

13:36:52   13   thing between law enforcement agencies, just as the defendants

13:36:55   14   would do if they were to release a defendant from their jail going

13:36:59   15   to Texas or Ohio or anywhere else, they would notify that

13:37:04   16   department that, hey, we think this person might be a sex offender,

13:37:07   17   he is coming to your neighborhood.       And it actually specifies that

13:37:13   18   you have to comply with state law.       And again, that's where I go

13:37:19   19   back to state law depicts who is a sex offender, and now two judges

13:37:25   20   have decided our state law says I am not.

13:37:33   21               The defendant, I think Mr. Wheeler or Walters --

13:37:38   22   Mr. Walters, he alleged that I essentially waited eight years to

13:37:44   23   hear this.     I haven't, your Honor, I fought this continuously since

13:37:48   24   2010; first in criminal proceedings, then in civil proceedings.          I

13:37:52   25   don't know what I am doing.       I am reading along trying to learn as
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 27 of 37
                                                                                          27



13:37:55    1   quick as I can to keep up.     And going through the state courts like

13:38:01    2   I was told I had to before I could come to federal court, and

13:38:03    3   proceeded all the way through.      This hasn't been eight years waited

13:38:07    4   and finally popped in here and said, hey, this ain't right.           I have

13:38:10    5   been fighting this over and over again stating the same thing.

13:38:14    6              In regards to SORNA requirements that the Sheriff's

13:38:21    7   Office cites.   I have the sex offender registration notification, I

13:38:28    8   don't know what it's called, manual I guess I'll call it, it's

13:38:30    9   issued by the Department of Justice, Office of Sex Offender

13:38:33   10   Sentencing, Monitoring, Apprehending, Registering, and Tracking,

13:38:35   11   SMART office they call it.     If I could just read two little

13:38:38   12   sentences just to stress my point.

13:38:40   13              One is on page 6, the first paragraph it says, "Generally

13:38:44   14   speaking, however, in practice the jurisdiction will not register

13:38:48   15   an offender unless that jurisdiction's laws require that the

13:38:52   16   offender be registered."

13:38:54   17              So the other one is page -- I'm sorry, I should have read

13:39:01   18   this in the opposite order, this is page 1 of 26.         "Each state has

13:39:05   19   its own distinct sex offender registration notification system."

13:39:09   20   It goes on to list several of them.       "Every one of these systems

13:39:13   21   has its own nuances and distinct features.        Every jurisdiction

13:39:17   22   (meaning each state, territory, or tribe) makes its own

13:39:21   23   determinations about who will be required to register."

13:39:25   24              So when the defendants allege that there is a federal

13:39:27   25   requirement to register, there isn't.       SORNA created, I call it a
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 28 of 37
                                                                                            28



13:39:30    1   scheme, not in the negative sense, but a scheme to help the nation

13:39:35    2   to become a baseline.     And states are --

13:39:40    3              THE COURT:   But you understand Louisiana statute says

13:39:43    4   that it's for state offenses and federal offenses that are

13:39:47    5   equivalent?

13:39:48    6              MR. QUATREVINGT:     Yes, your Honor.

13:39:49    7              THE COURT:   Okay.

13:39:50    8              MR. QUATREVINGT:     I do understand that.     And I agree with

13:39:52    9   that.   Any equivalent offense.     And that's the assertion I have is

13:39:59   10   that now two judges have said this military conviction is not

13:40:03   11   equivalent, which nullifies everything around sex offender law.             If

13:40:09   12   it has to be equivalent and two judges, one finally, the other as

13:40:14   13   you stated is going up to the First Circuit, have said it's not

13:40:18   14   equivalent, then where do we get a provision that requires

13:40:23   15   registration?   We don't.     After another conviction, which I don't

13:40:27   16   have another conviction, and I don't think the defendants are

13:40:29   17   asserting that I do.

13:40:30   18              THE COURT:   Okay.

13:40:31   19              MR. QUATREVINGT:     Okay.   In regards to Judge Coady quash

13:40:37   20   refusing to issue an injunction, or I forget the exact term that I

13:40:41   21   asked for at that time.     Judge Coady explained in court that he

13:40:46   22   didn't have the authority because he had quashed the case.            The

13:40:49   23   matter was closed at that point.

13:40:51   24              And I would just argue that when I first sued the

13:40:55   25   Attorney General of Louisiana, that case -- did it in St. Tammany
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 29 of 37
                                                                                           29



13:41:00    1   Parish -- and it was determined that it was improper subject matter

13:41:03    2   jurisdiction and improper venue.       I took that appeal to the First

13:41:07    3   Circuit and they held that the district court judge had subject

13:41:10    4   matter jurisdiction, it should be improper venue.         Now, I have to

13:41:13    5   assert, your Honor, that makes it clear that district courts in

13:41:16    6   Louisiana have subject matter jurisdiction.        Venue is the only

13:41:21    7   question at that point.     They're asserting he likely didn't have

13:41:25    8   the authority.    But a criminal court judge --

13:41:28    9              THE COURT:   Now you've lost me because you kind of --

13:41:31   10   okay.

13:41:34   11              MR. QUATREVINGT:      Real simple, your Honor.     The First

13:41:37   12   Circuit said district courts have subject matter.

13:41:37   13              THE COURT:   Right.

13:41:39   14              MR. QUATREVINGT:      Judge Coady was a district court so he

13:41:42   15   had subject matter jurisdiction.

13:41:43   16              THE COURT:   That doesn't mean that he had the authority

13:41:45   17   to hear that particular case because he lacked venue, it had to be

13:41:49   18   brought in East Baton Rouge Parish; and at that time Judge Morvant

13:41:53   19   granted the peremptory exception, which was appealed to the First

13:41:57   20   Circuit and affirmed there.

13:41:58   21              MR. QUATREVINGT:      Right, your Honor.    What I am saying is

13:42:01   22   he had subject matter jurisdiction, he had venue in that civil

13:42:03   23   proceeding.   He did have venue in the criminal proceeding where he

13:42:07   24   made the determination --

13:42:08   25              THE COURT:   I don't think anybody is saying that Judge
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 30 of 37
                                                                                         30



13:42:11    1   Coady did not have jurisdiction to quash that indictment.

13:42:14    2               MR. QUATREVINGT:     Okay.

13:42:15    3               THE COURT:   That was clear.

13:42:17    4               MR. QUATREVINGT:     Okay.   The defendants again asserted

13:42:28    5   that the statutes provide a method and a forum to appeal, and

13:42:33    6   again, I think that's where we diverge because 15:542.1.3, which

13:42:40    7   they throw out through all of these proceedings, they said is the

13:42:43    8   controlling statute, and I would agree with that.         It specifies

13:42:48    9   that the bureau shall determine which period of registration the

13:42:53   10   provisions of 544 and the frequency of in-person under 542, and

13:42:59   11   then it goes on to say -- I'm sorry, your Honor, I thought I had it

13:43:05   12   circled on here.

13:43:07   13               THE COURT:   But you did have an opportunity to appeal the

13:43:11   14   method and the tier classification for the registration, because

13:43:16   15   that's the issue in my view is whether or not what classification

13:43:21   16   should have been, and you had an opportunity to appeal it and you

13:43:24   17   didn't bring it timely.

13:43:25   18               MR. QUATREVINGT:     And that's where we diverge, your

13:43:27   19   Honor.

13:43:27   20               THE COURT:   Did you bring it timely?

13:43:29   21               MR. QUATREVINGT:     I believe I did.

13:43:30   22               THE COURT:   When?

13:43:31   23               MR. QUATREVINGT:     Through the Judge Coady court, through

13:43:33   24   the 22nd.

13:43:34   25               THE COURT:   Yeah, but you had a year, I think they gave
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 31 of 37
                                                                                            31



13:43:37    1   you notice in 2010, you had a year after that to appeal it.

13:43:40    2              MR. QUATREVINGT:     Right.   And may I?

13:43:44    3              THE COURT:   Sure.

13:43:45    4              MR. QUATREVINGT:     Section 4 of 542.1.3 says a lot.      And

13:43:51    5   it says, "May appeal the bureau's determination of the applicable

13:43:53    6   time period of registration and frequency of in-person periodic

13:43:57    7   renewals through an administrative hearing as provided in R.S.

13:44:04    8   49:950, et seq."    Okay, and I agree with that.

13:44:06    9              When you review 49:950, et seq, you come to 49:964, which

13:44:13   10   cites, "Except as provided in R.S.       15:1171 through 1177" -- which

13:44:18   11   are applicable to inmates in correctional facilities -- "a person

13:44:21   12   who is aggrieved by a final decision or order in an adjudication

13:44:25   13   proceeding is entitled to judicial review under this chapter

13:44:28   14   whether or not he has applied to the agency for rehearing, without

13:44:32   15   limiting, however, utilization of or the scope of judicial review

13:44:37   16   available under other means of review, redress, relief, or trial de

13:44:42   17   novo provided by law."

13:44:43   18              And that's where I assert, your Honor, that the criminal

13:44:47   19   court proceeding was a trial de novo, it was a trial on the same

13:44:51   20   topic; provided by law, it was a criminal trial so it was

13:44:55   21   definitely provided by law.      And this statute 49:964, which is the

13:45:02   22   controlling statute per 541.1.3, says that --

13:45:08   23              THE COURT:   Wait.    I just want to make sure you

13:45:14   24   understand that there is an administrative proceeding that you have

13:45:17   25   to file to appeal the determination --
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 32 of 37
                                                                                         32



13:45:21    1               MR. QUATREVINGT:     Well, your Honor --

13:45:23    2               THE COURT:   -- and then when you're aggrieved by that

13:45:26    3   determination, then you have to file your --

13:45:30    4               MR. QUATREVINGT:     Your Honor, 49:964 says contrary to

13:45:34    5   that.   It says that that availability does not limit the scope of

13:45:40    6   judicial review available under other means of review.

13:45:42    7               THE COURT:   Okay.

13:45:43    8               MR. QUATREVINGT:     So that's my argument is that I

13:45:47    9   couldn't sit there and focus on an administrative privilege,

13:45:50   10   because that's what administrative hearings are, they are a

13:45:53   11   privilege to save you all of this drama, eight years of court and

13:45:57   12   what not.     You get to go administratively and probably a lot

13:46:00   13   cheaper, and I wish I would have done it.        But instead I had to

13:46:04   14   fight a criminal court judge and I did.        And that is the other

13:46:09   15   review that 49:964 allows.

13:46:13   16               And the Fifth Circuit has upheld that, your Honor, in

13:46:16   17   Romano v. Greenstein, the Fifth Circuit, in the matter regarding

13:46:21   18   the Department of Health and Hospitals and a Medicaid claim held

13:46:24   19   that language in 49:964 allows a district court to hear a matter,

13:46:31   20   because it doesn't limit the scope of judicial review available

13:46:35   21   under other means of review.       And I've submitted that in brief to

13:46:39   22   your Honor.

13:46:39   23               THE COURT:   Okay.

13:46:44   24               MR. QUATREVINGT:     And regards to 542.1.3 again, the

13:46:48   25   defendants keep asserting that they have the authority to determine
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 33 of 37
                                                                                             33



13:46:52    1   who is a sex offender, and I would love to have a brief on that or

13:46:56    2   something because I have not found it in the statute.          Admittedly I

13:47:00    3   may be missing it, but I've read the statute a dozen times.             I see

13:47:03    4   where they have the authority to determine time frame and frequency

13:47:05    5   of an offender, but not where they're given authority to determine

13:47:09    6   who is an offender.     It's my firm belief that that is statutorily

13:47:13    7   delegated.

13:47:22    8              And finally in closing, I would say due process requires

13:47:28    9   finality, your Honor.     2014 the judge made a decision that went

13:47:32   10   unappealed to this day.     It's not appealable anymore.       That

13:47:35   11   determination was this military conviction is not a sex offense in

13:47:40   12   Louisiana.   So absent any other sex offense, why should I have an

13:47:46   13   obligation to register?

13:47:47   14              Do you have any questions for me, your Honor?

13:47:52   15              THE COURT:   Uh-uh.     Thank you.

13:47:53   16              MR. QUATREVINGT:      Thank you, ma'am.

13:47:55   17              THE COURT:   Do you want to review to see if there are any

13:47:58   18   stipulations, so that I'll give you a few minutes just to do that.

13:48:01   19              MR. SCHNEIDAU:     That would be fine, your Honor.         If I

13:48:04   20   could have just a few, I'll be brief, rebutting, I promise.

13:48:08   21              THE COURT:   Very, very brief.

13:48:09   22              MR. SCHNEIDAU:     The process of review that we're talking

13:48:11   23   about, if the quash was all that mattered, why file the action in

13:48:16   24   the 19th JDC to begin with?       Why go through that process?        Because

13:48:21   25   obviously the quash is not all that matters, that's the first
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 34 of 37
                                                                                            34



13:48:24    1   point.

13:48:24    2              Second point, there was a reference made to whether

13:48:27    3   registration is required under federal law.        I believe we cited

13:48:30    4   this in our brief and I think we referenced this, 18, United States

13:48:33    5   Code, 2250 is the requirement under federal law.

13:48:37    6              Thank you, your Honor.

13:48:39    7              THE COURT:   And I am going to ask you all to take a few

13:48:42    8   minutes and see if we can come to some stipulations so that we can

13:48:48    9   be done.     I'll be at recess for about five or ten minutes.         Why

13:48:52   10   don't you all talk about it.      I think you said you hadn't reviewed

13:48:57   11   with Mr. Quatrevingt any stipulations, why don't you do that.

13:48:59   12              MR. SCHNEIDAU:    And that could avoid the need for witness

13:49:02   13   testimony.

13:49:03   14              THE COURT:   Thank you.

13:49:03   15              MR. SCHNEIDAU:    Thank you.

13:49:06   16              THE COURT:   The court will be at recess for as long as

13:49:09   17   you need to be at recess for.

13:49:10   18              THE DEPUTY CLERK:     All rise.

13:49:12   19        (WHEREUPON, A RECESS WAS TAKEN.)

14:03:20   20        (OPEN COURT.)

14:03:21   21              THE DEPUTY CLERK:     Court's back in session.      You may be

14:03:23   22   seated.

14:03:24   23              THE COURT:   Have you all been able to reach --

14:03:26   24              MR. SCHNEIDAU:    Your Honor, I believe we have.       Perhaps,

14:03:28   25   your Honor, if I can state the stipulation, he can just respond
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 35 of 37
                                                                                        35



14:03:32    1   agreed.

14:03:33    2              THE COURT:   Why don't you come up, Mr. Quatrevingt,

14:03:35    3   please.

14:03:35    4              MR. QUATREVINGT:     Yes, ma'am.

14:03:36    5              MR. SCHNEIDAU:     Your Honor, and just to note, these

14:03:38    6   stipulations are just between the Sheriff, the deputy defendants,

14:03:41    7   and Mr. Quatrevingt.

14:03:43    8              The first stipulation is that the Sheriff does not decide

14:03:49    9   who is or is not on the sex offender registry list; and in

14:03:54   10   conjunction with that, has no authority to add or remove persons

14:03:58   11   from that list independently.

14:03:59   12              THE COURT:   Is that correct?

14:04:02   13              MR. QUATREVINGT:     Yes, your Honor.

14:04:03   14              THE COURT:   Thank you.

14:04:03   15              MR. SCHNEIDAU:     The second stipulation, your Honor, is

14:04:04   16   that Mr. Quatrevingt has previously appeared in both Tangipahoa

14:04:08   17   Parish and St. Tammany Parish and provided registration information

14:04:14   18   to those authorities there for the sex offender registry list.         And

14:04:18   19   we'll also stipulate that his stated reason for doing so, without

14:04:23   20   our agreement to that, his stated reason for doing so was to avoid

14:04:29   21   arrest.

14:04:29   22              MR. QUATREVINGT:     Yes, your Honor.

14:04:30   23              THE COURT:   Thank you.

14:04:31   24              MR. SCHNEIDAU:     The third stipulation would be that

14:04:33   25   Mr. Quatrevingt's name is currently on the sex offender registry
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 36 of 37
                                                                                      36



14:04:38    1   list on file with the St. Tammany Parish Sheriff.

14:04:41    2              MR. QUATREVINGT:     Yes, your Honor.

14:04:42    3              THE COURT:   All right.

14:04:44    4              MR. SCHNEIDAU:     And the final stipulation is that the

14:04:47    5   St. Tammany Parish Sheriff's Office has a policy to verify the

14:04:52    6   address information reported by any offender on the list, any and

14:04:57    7   all offenders on the list through a site visit, or multiple visits.

14:05:03    8              MR. QUATREVINGT:     I agree, your Honor.

14:05:04    9              THE COURT:   Thank you.

14:05:09   10              MR. SCHNEIDAU:     And, your Honor, that's it.

14:05:10   11              THE COURT:   Okay.    So if I understand, is he currently --

14:05:13   12   are you currently registered, Mr. Quatrevingt?

14:05:16   13              MR. QUATREVINGT:     Against my will, yes, your Honor.

14:05:19   14              THE COURT:   No, but I mean --

14:05:20   15              MR. QUATREVINGT:     I am on the website and on the

14:05:24   16   registry, yes.

14:05:25   17              THE COURT:   And I understand he is saying basically -- I

14:05:29   18   don't want to use any term of art that might be misconstrued -- but

14:05:33   19   he registered only to avoid arrest, not because you believed you

14:05:39   20   were --

14:05:39   21              MR. QUATREVINGT:     Correct, your Honor.

14:05:40   22              MR. SCHNEIDAU:     And I will state, your Honor, to my

14:05:42   23   understanding, his last official registration was in January of

14:05:46   24   this year, so I believe and Mr. Quatrevingt recently filed a motion

14:05:51   25   that had attached to it and it was denied to supplement the record
                Case 2:19-cv-01171-JTM-KWR Document 74 Filed 05/27/20 Page 37 of 37
                                                                                      37



14:05:53    1   on the TRO, but there was an e-mail and it looks like it comes from

14:05:58    2   the St. Tammany Parish Office.       My client actually advised me that

14:06:00    3   that's an automated e-mail that's produced through the registration

14:06:04    4   system that when someone is on their deadline, since he's every six

14:06:09    5   months and his last registration was in January, that he would be

14:06:13    6   required at this point under --

14:06:16    7              THE COURT:   So he has not registered since January?

14:06:18    8              MR. QUATREVINGT:     Correct, your Honor.

14:06:19    9              THE COURT:   Okay.    All right.   Thank you all.

14:06:26   10              MR. SCHNEIDAU:     Thank you, your Honor.

14:06:27   11              THE COURT:   I am going to issue a ruling, not today.

14:06:32   12              MR. QUATREVINGT:     Yes, ma'am.

14:06:33   13              THE COURT:   Thank you.    The court will be -- court's

14:06:41   14   adjourned.

14:06:41   15              THE DEPUTY CLERK:     All rise.

14:06:42   16        (WHEREUPON, THE PROCEEDINGS WERE CONCLUDED.)

           17

           18                                   * * * * * *

           19
                                         REPORTER'S CERTIFICATE
           20
                          I, Karen A. Ibos, CCR, Official Court Reporter, United
           21   States District Court, Eastern District of Louisiana, do hereby
                certify that the foregoing is a true and correct transcript, to the
           22   best of my ability and understanding, from the record of the
                proceedings in the above-entitled and numbered matter.
           23

           24                              /s/ Karen A. Ibos
                                        Karen A. Ibos, CCR, RPR, CRR, RMR
           25                           Official Court Reporter
